Order entered August 2, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00783-CV

                         ROBERT B. SPURGEON, SR., Appellant

                                              V.

                   EMPIRE PETROLEUM PARTNERS, LLC, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-07687

                                          ORDER
       Before the Court is appellant’s August 1, 2018 unopposed motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than August 14, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE